Title: Marriage Settlement for Martha Jefferson, 21 February 1790
From: Jefferson, Thomas
To: 


This indenture made on the 21st. day of Feb. in the year of our lord 1790. between Thos. Jefferson of the 1st. part, Martha Jefferson daughter of the said Thos. of the 2d. part Thos. Mann Randolph the elder of the 3d. part and Thos. Mann Randolph the younger, son of the said T.M.R. the elder of the 4th. part witnesseth that forasmuch as a marriage is shortly to be had between the said Thos. M.R. the younger and the said M.J. and the said T.M.R. the elder hath undertaken to convey in feesimple to the said T.M. the younger and did convey by deed indentured bearing date the 15th. day of this present month for his advancement a certain tract of land in the county of Henrico called Varina and containing 950. acres with 40. negroes then on and belonging to the same tract and the stocks and utensils thereto also belonging, now the said T.J. in consideration of the said undertaking and conveyance of the said T.M. the elder and also of the marriage so proposed to be had and of the natural love and affection which he the said Thos. bears to his said daughter Martha, and for her advancement in life, and for the further sum of 5/ to him in hand paid by the said M. and another like sum of 5/ to him in hand paid by the said T.M. the elder, and yet another like sum of 5/ to him in hand paid by the said T.M. the younger, hath given granted bargained sold and appointed unto the said Martha and her heirs, and by these presents doth give grant bargain sell and according to powers in him legally vested doth appoint unto the said M. and her heirs a parcel of land in the county of Bedford containing 1000. as. be the same more or less, part of the tract of land called the Poplar Forest and at the Westernmost end thereof to be laid off and separated from the residue of the said tract by a line to begin at a red oak sapling expressed in the patent to be at the intersection of the two lines No. 21. W. 145. poles and N. 53½ E. 40. po. and to run thence across the said tract directly to the line expressed in the said patent to bear S. 60. E. 420. po. and to the point thereof which shall be 230. po. from a white oak expressed in the same patent to be at the Westernmost end of the said line: together with the following slaves to wit, Jack, Patty, Betty and Judy forming one family, Tom, Lucy, Polly and Davy forming another family,  Jeffery, Joan, Scilla and Nancy forming another family, Lundy and Betty being husband and wife, Jupiter, Phyllis the elder, Phyllis the younger, Sandy, John and Sam forming a 5th. family which said five families are now on or belonging to the premisses, and also one other family of seven persons at the old plantation, to wit Billy, Sarah, Peg, Louis, Abby, Patty and Harry, and also all the stock of work horses, cattle, hogs and sheep and the plantation   utensils now on or belonging to the plantation called Wingo’s where the said five families first mentioned are employed: to have and to hold the said parcel of lands with it’s appurtenances and the said slaves and stocks to her the said M. and her heirs free of every incumbrance in law or equity. In witness whereof the said T.J. hath hereto set his hand and seal the day and year first above written.


Signed sealed and delivered in presence of (the words ‘and appointed’ 19th line being first interlined)
Th: Jefferson


  Nicholas Lewis



  Nicholas Lewis Jr.



  Robert Lewis



  
    
  
